214 F.2d 131
54-2 USTC  P 66,079
LIBERTY TOBACCO COMPANY, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11279.
United States Court of Appeals Third Circuit.
Argued June 10, 1954.Decided June 30, 1954.

Appeal from the Tax Court of the United States.
Maurice Survis, Miami Beach, Fla., for petitioner.
S. Dee Hanson, Washington, D.C., (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Hilbert P. Zarky, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before BIGGS, Chief Judge, and MARIS and GOODRICH, Circuit Judges.
PER CURIAM.


1
We have examined carefully the record in this case and have given full consideration to the arguments and the briefs of the parties.  No useful purpose would be served by a detailed account of the facts or of the points in controversy.  We state, however, that the Tax Court did not err in its determination of the respective partners' proportionate interests in the assets of the partnership, pre-incorporation.  The stipulation so heavily relied on by Liberty does not compel a contrary result.  We are of the opinion that the Tax Court correctly decided all the issues presented.  Accordingly, the decision of the Tax Court will be affirmed.